DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because it lacks the following order (in compliance with MPEP
608.01(m) and 37 CFR 1.75 for the form of claims):
(A) A preamble comprising a general description of all the elements or steps of the claimed
combination which are conventional or known,
(B) A phrase such as "wherein the improvement comprises,”.
Appropriate corrections are required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“the trigger unit works collaboratively with the sensor detecting module to trigger the sensor detecting module to generate a detection signal” in claim 1; [the trigger unit to trigger, and the sensor detecting module to generate];
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Page 2 of the specification: “the trigger unit includes a trigger device having a trigger portion, and the trigger device having the trigger portion is connected to the cleaner main body”; 
Page 6 of the specification: “The sensor detecting module is a magnetic field sensor or a photoelectric sensor for detecting a magnetic field signal or an optical signal”;
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “at least one sensor detecting module is provided”. However, independent claim 1, from which this claim depends, recites a sensor detecting module. It is unclear if the sensor detecting module recited in claim 1 would be among, part of, the at least one sensor detecting module provided in claim 6 or not. Thus, the metes and bounds of the claim are indefinite. 
Claims 12 and 15 recite, “the whole trigger device”. There is insufficient antecedent basis for this term in the claims, nor in the claim from which they depend, rendering the metes and bounds of the claims indefinite. The claims also recite “integrally formed”. It is unclear what the term integrally formed means or refers to, and how it is different from the part of the trigger device being “formed” by the specific recited material. Also, the term “integrally” is a relative term which renders the claim indefinite. The term “integrally” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what entity of reference the formation is considered integral. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 13 depends from claim 12, and claim 16 depends from claim 15, include all of their limitations, and do not cure their deficiencies, rendering them rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CAO (CN105772470A; Examiner relied on English translation attached with this OA) in view of FU (CN101481957A; Examiner relied on English translation attached with this OA).
Regarding claim 1, CAO discloses an obstacle touching detecting device of a cleaner (Page 1, Line 45);
wherein the obstacle touching detecting device of the cleaner is disposed in a main functional portion of the cleaner (Page 1, Lines 47-56: the main functional portion being the casing);
the main functional portion of the swimming pool cleaner comprises a cleaner main body (Page 1: Lines 49-51: “guiding the suspension unit to clean the photovoltaic Hanging on the object to be cleaned and guiding the walking direction of the cleaning device; the cleaning unit is disposed on the outer casing to be in contact with the surface of the object to be cleaned”), a controller module (Page 1, Line 55: “the control unit is coupled to the sensor to drive movement of the walking unit and the cleaning unit”), and a power-driven actuating device (Page 1, Line 47: “a power supply for supplying power to the cleaning device”);
the controller module and the power-driven actuating device are connected to the cleaner main body (Page 1, Lines 47-56: the components work together);
the obstacle touching detecting device of the comprises: a sensor obstacle touching detecting device; the sensor obstacle touching detecting device comprises a trigger unit and a sensor detecting module, the trigger unit is connected to the cleaner main body (Page 1, Lines 51-54);
the sensor detecting module is electrically connected to the controller module (Page 1, Line 55: “the control unit is coupled to the sensor to drive movement of the walking unit and the cleaning unit”; Page 6, Lines 18-23: “The photovoltaic sweeper further includes a control box 9 connected to the walking unit, the cleaning unit, and the parking commutation unit to control the operation of the unit. Since the control box 9 and the parking reversing unit have electronic components, in order to extend the life of the electronic components and improve the reliability of the electronic components, the outer casing 6 is further provided with a sun visor 13 disposed on the control. The box and the parking reversing unit are outside to protect the electronic components in the mechanism”);
the controller module is electrically connected to the power-driven actuating device (Page 6, Lines 34-36: “The solar panel converts the light energy into electrical energy and inputs it into the control box to provide power for the photovoltaic sweeper. The control box controls the start and stop and the working state of the travel drive motor and the cleaning drive motor”);
the trigger unit works collaboratively with the sensor detecting module to trigger the sensor detecting module to generate a detection signal (Page 1, Lines 54-56: “The sensor is disposed at a predetermined position on the outer casing to detect movement of the magnetic element; and the control unit is coupled to the sensor to drive movement of the walking unit and the cleaning unit according to a signal of the sensor”; Page 5, Lines 50-53: “A magnetic element 28 is also fixedly disposed on the slider 27, and the magnetic element is preferably disposed at the center of the slider, and the magnetic element 28 can follow the movement of the slider along with the left and right sliding. Different signals are generated by sensing different positions of the magnetic elements”).
However, CAO does not explicitly state that the obstacle touching detecting device belongs to a swimming pool cleaner.
On the other hand, FU discloses the obstacle touching detecting device belongs to a swimming pool cleaner.
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference, and apply its features to a swimming pool cleaner. Since the cleaning device of CAO is specialized for cleaning flat objects, modifying its features to be applicable to a swimming pool cleaning process would improve the durability of the cleaning process of the swimming pool, as recited by CAO (Page 1, Lines 39-40).
Regarding claim 2, CAO discloses the trigger unit comprises a trigger device having a trigger portion, the trigger device is connected to the cleaner main body (Page 1, Lines 51-54), the trigger portion moves relative to the cleaner main body (Page 5, Lines 50-53) and a position of the sensor detecting module matches with a position of a feature point of a motion path of the trigger portion (Page 1, Lines 53-54: “The sensor is disposed at a predetermined position on the outer casing to detect movement of the magnetic element”; Page 5, Lines 50-54: “A magnetic element 28 is also fixedly disposed on the slider 27, and the magnetic element is preferably disposed at the center of the slider, and the magnetic element 28 can follow the movement of the slider along with the left and right sliding. Different signals are generated by sensing different positions of the magnetic element”, different positions of the magnetic element as the magnetic elements moves refers to the position of the feature point along the motion path of the magnetic element; Page 5, Lines 55-58 “A preferred sensing method includes setting a Hall sensor at a predetermined position on the housing, and the Hall sensor generates a corresponding signal when the magnetic element moves to a predetermined range of the Hall sensor.”; The sensors are placed at a predetermined position, that is capable of capturing the motion/position of the magnetic element, i.e. trigger unit, within a predetermined range of the sensor; the predetermined position, the predetermined range of the sensor on the outer housing, along with the movement of the magnetic element along the slider (See Fig. 6: Magnetic Element 28 and slider 27), the position of the sensor will, at some point, coincide with the position of the magnetic element along its left and right movement (i.e., matching positions)). 
	However, CAO does not explicitly state that the obstacle touching detecting device belongs to a swimming pool cleaner.
On the other hand, FU discloses the obstacle touching detecting device belongs to a swimming pool cleaner.
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference, and apply its features to a swimming pool cleaner. Since the cleaning device of CAO is specialized for cleaning flat objects, modifying its features to be applicable to a swimming pool cleaning process would improve the durability of the cleaning process of the swimming pool, as recited by CAO (Page 1, Lines 39-40).
Regarding claim 3, CAO discloses the trigger portion reciprocates relative to the cleaner main body (Page 5, Lines 50-54: reciprocates is broadly interpreted to be a back and forth movement).
However, CAO does not explicitly state that the obstacle touching detecting device belongs to a swimming pool cleaner.
On the other hand, FU discloses the obstacle touching detecting device belongs to a swimming pool cleaner.
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference, and apply its features to a swimming pool cleaner. Since the cleaning device of CAO is specialized for cleaning flat objects, modifying its features to be applicable to a swimming pool cleaning process would improve the durability of the cleaning process of the swimming pool, as recited by CAO (Page 1, Lines 39-40).
Regarding claims 4 and 18, CAO discloses the position of the feature point of the motion path of the trigger portion comprises an initial position of the motion path and a position of a return point of the motion path (Figure 4, Magnetic Element 28 at the center of the slider, i.e. initial position; Page 5, Lines 50-54: the magnetic elements moves along the slider, left and right sliding and Page 6, Lines 12-16: the sliding component has a return spring to return/reverse; i.e. return point).
However, CAO does not explicitly state that the obstacle touching detecting device belongs to a swimming pool cleaner.
On the other hand, FU discloses the obstacle touching detecting device belongs to a swimming pool cleaner.
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference, and apply its features to a swimming pool cleaner. Since the cleaning device of CAO is specialized for cleaning flat objects, modifying its features to be applicable to a swimming pool cleaning process would improve the durability of the cleaning process of the swimming pool, as recited by CAO (Page 1, Lines 39-40).
Regarding claim 5, CAO discloses the position of the sensor detecting module matches with the initial position of the motion path of the trigger portion or the position of the return point of the motion path of the trigger portion (Lines 55-58 “A preferred sensing method includes setting a Hall sensor at a predetermined position on the housing, and the Hall sensor generates a corresponding signal when the magnetic element moves to a predetermined range of the Hall sensor.”; The sensors are placed at a predetermined position on the housing, the predetermined position is broadly interpreted to comprise the center of the housing, matching the center of the sliding component, i.e. initial position of the motion path; Also, in reference to Page 6, Line 4: “sensing the position of the magnetic element to generate a corresponding commutation or stop signal”, the stop signal refers to the return point detected/sensed, i.e. matched by the sensing module, since it only detects the positions that are within predetermined range to its position [See interpretation of claim 2 above).
However, CAO does not explicitly state that the obstacle touching detecting device belongs to a swimming pool cleaner.
On the other hand, FU discloses the obstacle touching detecting device belongs to a swimming pool cleaner.
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference, and apply its features to a swimming pool cleaner. Since the cleaning device of CAO is specialized for cleaning flat objects, modifying its features to be applicable to a swimming pool cleaning process would improve the durability of the cleaning process of the swimming pool, as recited by CAO (Page 1, Lines 39-40).
Regarding claim 6, CAO discloses that at least one sensor detecting module is provided (Page 5, Lines 57-58: “The Hall sensors can be arranged in one or more, which can be set according to specific control requirements”).
However, CAO does not explicitly state that the obstacle touching detecting device belongs to a swimming pool cleaner.
On the other hand, FU discloses the obstacle touching detecting device belongs to a swimming pool cleaner.
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference, and apply its features to a swimming pool cleaner. Since the cleaning device of CAO is specialized for cleaning flat objects, modifying its features to be applicable to a swimming pool cleaning process would improve the durability of the cleaning process of the swimming pool, as recited by CAO (Page 1, Lines 39-40).
Regarding claim 7, CAO discloses the trigger portion is a magnetic portion, and the magnetic portion is a substance or a device capable of generating a magnetic field (Page 5, Lines 50-53: By definition, any magnetic element is capable of a generating a magnetic field).
However, CAO does not explicitly state that the obstacle touching detecting device belongs to a swimming pool cleaner.
On the other hand, FU discloses the obstacle touching detecting device belongs to a swimming pool cleaner.
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference, and apply its features to a swimming pool cleaner. Since the cleaning device of CAO is specialized for cleaning flat objects, modifying its features to be applicable to a swimming pool cleaning process would improve the durability of the cleaning process of the swimming pool, as recited by CAO (Page 1, Lines 39-40).
Regarding claim 8, CAO discloses the magnetic portion is a magnet (Page 5, Lines 50-53: magnetic element or member is broadly interpreted to be a magnet, especially that it is capable of “following the movement” of the slider).
	However, CAO does not explicitly state that the obstacle touching detecting device belongs to a swimming pool cleaner.
On the other hand, FU discloses the obstacle touching detecting device belongs to a swimming pool cleaner.
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference, and apply its features to a swimming pool cleaner. Since the cleaning device of CAO is specialized for cleaning flat objects, modifying its features to be applicable to a swimming pool cleaning process would improve the durability of the cleaning process of the swimming pool, as recited by CAO (Page 1, Lines 39-40).
Regarding claims 9 and 19, CAO discloses the sensor detecting module is a Hall sensor (Page 5, Lines 55-58).
However, CAO does not explicitly state that the obstacle touching detecting device belongs to a swimming pool cleaner.
On the other hand, FU discloses the obstacle touching detecting device belongs to a swimming pool cleaner.
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference, and apply its features to a swimming pool cleaner. Since the cleaning device of CAO is specialized for cleaning flat objects, modifying its features to be applicable to a swimming pool cleaning process would improve the durability of the cleaning process of the swimming pool, as recited by CAO (Page 1, Lines 39-40).
Regarding claim 12, CAO does not explicitly state that the obstacle touching detecting device belongs to a swimming pool cleaner, and that the trigger device is provided with a buoyancy chamber, or the whole trigger device or a part of the trigger device is integrally formed by a buoyant material.
On the other hand, FU teaches the obstacle touching detecting device belongs to a swimming pool cleaner (Abstract), and the trigger device is provided with a buoyancy chamber, or the whole trigger device or a part of the trigger device is integrally formed by a buoyant material (Page 3, Lines 58-59).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference, and apply its features to a swimming pool cleaner, and having the trigger device be formed by a buoyant material. Since the cleaning device of CAO is specialized for cleaning flat objects, modifying its features to be applicable to a swimming pool cleaning process would improve the durability of the cleaning process of the swimming pool, as recited by CAO (Page 1, Lines 39-40), and integrating buoyant material facilitates the movement of the cleaning device in the liquid filled swimming pool.
Regarding claim 13, CAO does not explicitly state that the obstacle touching detecting device belongs to a swimming pool cleaner, and the buoyancy chamber is internally provided with the buoyant material or air in a closed condition.
On the other hand, FU teaches the obstacle touching detecting device belongs to a swimming pool cleaner (Abstract), and the buoyancy chamber is internally provided with the buoyant material or air in a closed condition (Page 2, Lines 21, 22: buoyancy box, i.e. closed condition).
	It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference, and apply its features to a swimming pool cleaner, and having the trigger device be formed by a buoyant material. Since the cleaning device of CAO is specialized for cleaning flat objects, modifying its features to be applicable to a swimming pool cleaning process would improve the durability of the cleaning process of the swimming pool, as recited by CAO (Page 1, Lines 39-40), and integrating buoyant material facilitates the movement of the cleaning device in the liquid filled swimming pool.
Regarding claim 15, CAO discloses the trigger device is provided with an elastic member or the whole trigger device or a part of the trigger device is integrally formed by an elastic material (Page 6, Lines 12-14: a spring is connected to both sides of the magnetic element).
	However, CAO does not explicitly state that the obstacle touching detecting device belongs to a swimming pool cleaner.
On the other hand, FU discloses the obstacle touching detecting device belongs to a swimming pool cleaner.
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference, and apply its features to a swimming pool cleaner. Since the cleaning device of CAO is specialized for cleaning flat objects, modifying its features to be applicable to a swimming pool cleaning process would improve the durability of the cleaning process of the swimming pool, as recited by CAO (Page 1, Lines 39-40).
Regarding claim 16, CAO discloses the elastic member is a spring (Page 6, Lines 12-14: a spring is connected to both sides of the magnetic element).
However, CAO does not explicitly state that the obstacle touching detecting device belongs to a swimming pool cleaner.
On the other hand, FU discloses the obstacle touching detecting device belongs to a swimming pool cleaner.
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference, and apply its features to a swimming pool cleaner. Since the cleaning device of CAO is specialized for cleaning flat objects, modifying its features to be applicable to a swimming pool cleaning process would improve the durability of the cleaning process of the swimming pool, as recited by CAO (Page 1, Lines 39-40).
Claims 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CAO and FU, in further view of BRUDER (KR20190084054A; Examiner relied on English translation attached with this OA).
Regarding claim 10, CAO does not explicitly state that the obstacle touching detecting device belongs to a swimming pool cleaner and that the trigger portion is an optical component, and the optical component is a retroreflector or a shade plate.
On the other hand, FU discloses the obstacle touching detecting device belongs to a swimming pool cleaner.
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference, and apply its features to a swimming pool cleaner. Since the cleaning device of CAO is specialized for cleaning flat objects, modifying its features to be applicable to a swimming pool cleaning process would improve the durability of the cleaning process of the swimming pool, as recited by CAO (Page 1, Lines 39-40).
Furthermore, BRUDER teaches the trigger portion is an optical component, and the optical component is a retroreflector or a shade plate (page 99, Lines 22-24: “a reflective surface of the subject 112, such as an integrated reflected beacon device 114 having at least one reflective surface, such as a mirror, retroreflector, reflective film, etc., may be used”).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference and include features from the BRUDER reference, to make the trigger element be an optical component in the form of a retroreflector. Doing so would enable the reflected light beams become efficient water markers during the cleaning process. 
Regarding claims 11, and 20, CAO does not explicitly state that the obstacle touching detecting device belongs to the swimming pool cleaner and that the sensor detecting module is a photoelectric sensor.
On the other hand, FU discloses the obstacle touching detecting device belongs to a swimming pool cleaner.
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference, and apply its features to a swimming pool cleaner. Since the cleaning device of CAO is specialized for cleaning flat objects, modifying its features to be applicable to a swimming pool cleaning process would improve the durability of the cleaning process of the swimming pool, as recited by CAO (Page 1, Lines 39-40).
Furthermore, BRUDER teaches the sensor detecting module is a photoelectric sensor (Page 99, Lines 49-51: “The sensor element 115 includes a matrix 117 of optical sensors 113 and each optical sensor 113 has at least one photosensitive area 121 that faces the subject 112”).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference and include features from the BRUDER reference, to make the sensing module be a photoelectric sensor. Doing so would enable the reflected light beams become efficient water markers during the cleaning process.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over CAO and FU, in further view of XU (CN 1530509 A; Examiner relied on English Translation attached with this OA).
Regarding claim 14, CAO does not explicitly state that the obstacle touching detecting device belongs to a swimming pool cleaner, and that the trigger device is provided with a heavy block or the whole trigger device or a part of the trigger device is integrally formed by a heavy material.
On the other hand, FU discloses the obstacle touching detecting device belongs to a swimming pool cleaner.
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference, and apply its features to a swimming pool cleaner. Since the cleaning device of CAO is specialized for cleaning flat objects, modifying its features to be applicable to a swimming pool cleaning process would improve the durability of the cleaning process of the swimming pool, as recited by CAO (Page 1, Lines 39-40).
Furthermore, XU teaches the trigger device is provided with a heavy block or the whole trigger device or a part of the trigger device is integrally formed by a heavy material (Page 4, Lines 54-58: “The filter screen is made of a relatively dense material, such as a cloth, as shown in FIG. 5, so that a negative pressure is formed in the accommodating space 211 and the movable door 250 is opened after the water pump starts working.”; Page 5, Lines 1-4: “the filter mesh needs to be denser. The material, such as cloth, is made to prevent the vacant location from becoming a water inlet when the water pump is turned on, and many of the waste may be isolated from the pool cleaner 200”; Dense material is interpreted to read on heavy material (density is proportional to mass)).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference, and include features from the XU reference to provide the trigger unit with a heavy block/material. Having heavy and dense material guarantees the system to reset under the action of gravity, as recited in the current application (Page 16).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CAO and FU, in further view of WANG (CN-204532413-U).
Regarding claim 17, CAO does not explicitly state that the obstacle touching detecting device belongs to a swimming pool cleaner, and the trigger device comprises at least one resistance plate.
On the other hand, FU discloses the obstacle touching detecting device belongs to a swimming pool cleaner.
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference, and apply its features to a swimming pool cleaner. Since the cleaning device of CAO is specialized for cleaning flat objects, modifying its features to be applicable to a swimming pool cleaning process would improve the durability of the cleaning process of the swimming pool, as recited by CAO (Page 1, Lines 39-40). 
Furthermore, WANG teaches the trigger device comprises at least one resistance plate (Page 1, Lines 44-49: “The inside of the tank on the side wall near the inlet and outlet of each provided with a resistance plate, the inside of the tank near the outlet side”).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the CAO reference, and provide resistance plates to the magnetic elements. Doing so would enable the trigger unit to maintain its integrity and hold its form.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ROUMAGNAC (CN-107923191-A) teaches a pool cleaning robot (1) comprising a water jet electrohydraulic motorized propulsion/pump unit (31, 34, 35), and a waste-collecting body (2) which comprises a battery (32) for powering said unit, the unit and the battery being contained inside a rotary and sealed turret (3), external to the body (2) of the robot.
CHEN (CN-103122700-A) discloses an automatic swimming pool cleaner includes a housing, and a driving device and a sedimentation filter provided in the housing, such that under the driving of the driving device, the swimming pool water flows from the water inlet at the bottom of the housing enters the sedimentation filter and deposits dirt through the filter in the sedimentation filter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669